Citation Nr: 0212144	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  94-48 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for dyshidrotic eczema 
of the hands, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1981 to August 
1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claim of entitlement to a rating 
in excess of 10 percent for dyshidrotic eczema of the hands.  
In that decision, the RO also denied claims of entitlement to 
service connection for tinnitus and entitlement to an 
increased evaluation for dyshidrotic eczema and tinea pedis 
of the feet.  The veteran subsequently perfected timely 
appeals as to each of those issues.  During that stage of the 
appeal, the RO issued a Statement of the Case (SOC) in 
November 1994 and a Supplemental Statement of the Case (SSOC) 
in July 1999.

In his Substantive Appeal (VA Form 9) submitted in November 
1994, the veteran indicated that he wished to appear at a 
personal hearing before a Hearing Officer at the RO.  The 
requested hearing was subsequently scheduled, and the veteran 
was notified of the date and time of his personal hearing in 
a December 1994 letter from the RO.  However, in a signed 
statement submitted in January 1995, the veteran withdrew his 
request for a personal hearing.

In a December 1999 decision, the Board denied the veteran's 
claim of entitlement to service connection for tinnitus, and 
granted an increased evaluation of 30 percent for his 
service-connected dyshidrotic eczema and tinea pedis of the 
feet.  The Board also remanded the claim of entitlement to an 
increased evaluation for dyshidrotic eczema of the hands to 
the RO for additional evidentiary development.

As will be discussed in greater detail below, the requested 
development was completed, and, in May 2002, the RO issued in 
a SSOC in which it continued to deny entitlement to increased 
evaluation for dyshidrotic eczema of the hands.  The claims 
folder was subsequently returned to the Board.

As noted above, in the December 1999 decision, the Board 
granted an increased evaluation of 30 percent for his 
service-connected dyshidrotic eczema and tinea pedis of the 
feet.  Thus, this matter has been resolved and is not 
presently before the Board on appeal.

In the December 1999 decision, the Board also denied, as not 
well grounded, the veteran's claim of entitlement to service 
connection for tinnitus.  The RO subsequently readjudicated 
this claim on a de novo basis in April 2002.  Thereafter, in 
the May 2002 SSOC, the RO continued to deny entitlement to 
service connection for tinnitus.  The Board notes that there 
is no indication in the record that the veteran has expressed 
disagreement with the denial of his claim in the April 2002 
rating decision.  In any event, because there is no 
indication that veteran has expressed disagreement with the 
denial of his claim in the April 2002 decision, the Board 
finds that this matter is not presently on appeal.  The Board 
notes in passing that the veteran has until one year after 
the date of notification of that decision in which to appeal.


FINDING OF FACT

The competent and probative evidence demonstrates that the 
veteran's dyshidrotic eczema of the hands is manifested by 
recurring exfoliation and itching; but not by constant 
exudation, constant itching, extensive lesions, marked 
disfigurement, ulcerations, extensive exfoliation or 
extensive crusting, or systemic or nervous manifestations.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
dyshidrotic eczema of the hands have not been met.  38 
U.S.C.A. 1155 (West 1991); 38 C.F.R. 4.118, Diagnostic Codes 
7813, 7806 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In a September 1985 rating decision, the RO granted 
entitlement to service connection for dyshidrotic eczema of 
the hands and assigned a 10 percent evaluation.  In that 
decision, the RO concluded that, although the evidence showed 
that a skin disorder preexisted the veteran's entry into 
service, the evidence also demonstrated that his skin 
disorder was aggravated beyond its natural progress by his 
military service.

The record reflects that the 10 percent disability rating 
assigned for the veteran's skin disorder of the hands was 
reduced to a noncompensable evaluation by the RO  in a May 
1986 rating decision.  Thereafter, in a July 1991 rating 
decision, a 10 percent evaluation was again awarded by the RO 
for that disability under the criteria of Diagnostic Code 
(DC) 7813.

In July 1994, the veteran underwent a VA dermatology 
examination.  It was noted that he had over a 10-year history 
of dyshidrotic eczema, and that he had used various topicals 
to treat the problem.  Examination of his hands revealed 
dried vesicles on both palms and mild fissuring on the 4th 
and 5th fingers of the right hand.  The examiner noted an 
assessment of dyshidrotic eczema.  The examiner explained 
that this was an allergic condition for which the veteran had 
some genetic predisposition, but which could be exacerbated 
by external agents.  The examiner noted that it was readily 
treated with the use of topical medications and gloves.

In the August 1994 rating decision, the RO denied entitlement 
to an increased evaluation for dyshidrotic eczema of the 
hands.  As explained in the Introduction, the veteran 
subsequently perfected a timely appeal as to that issue.

In December 1996, the veteran's accredited representative 
submitted signed statements from two VA physicians.  In the 
first statement, a physician noted that the veteran was seen 
in dermatology that day and that it was okay for him to 
return to work.  In the second statement, a physician, Dr. 
J.W., explained that the veteran was undergoing treatment for 
dyshidrotic eczema, which was a form of dermatitis on the 
hands and feet.  The physician noted that the veteran was 
experiencing a flare-up of the disease and that he was unable 
to work at that time due to the condition on his feet.  It 
was noted that he should stay off his feet for the next week.  
No findings or conclusions were noted regarding the severity 
of the veteran's dyshidrotic eczema of the hands.

In April 1998, the veteran underwent another VA dermatology 
examination.  It appears from the report of this examination 
that the evaluation was limited to the dyshidrotic eczema 
present on the veteran's feet.  No complaints or findings 
were noted regarding his hands.

In December 1999, the Board remanded the veteran's claim to 
the RO for additional evidentiary development.  The Board 
instructed the RO to contact the veteran and request that he 
identify any health care providers who treated him for his 
skin disorder of the hands since July 1994.  The RO was also 
instructed to provide the veteran with another VA dermatology 
examination to determine the nature and severity of his skin 
disorder of the hands.

In a January 2000 letter, the RO asked the veteran to 
identify any additional evidence or argument that was 
relevant to his appeal.  The RO specifically requested that 
he identify any medical care providers who treated him for 
his service-connected skin disorder of the hands.  The RO 
advised the veteran to complete the enclosed authorization 
forms so that it could obtain those records on his behalf.  
There is no indication in the record that the veteran ever 
responded to this letter.

During a VA dermatology examination conducted in September 
2000, the veteran reported that he had a history of 
dyshidrotic eczema for the past 10 to 15 years.  He indicated 
that had been working as a plumber since 1990 and that his 
hands were frequently in water.  He further indicated that he 
wore rubber gloves at work and that he used generic soaps 
provided on the job.  He reported that he had used topical 
corticosteroids in the past, but that he was not currently 
using any topicals or systemic therapies for his skin 
disorder.  His main symptom was noted to be pruritus.  
Examination revealed the presence of xerosis on his hands, 
and some hyperkeratic plagues and papules with mild 
superficial scaling on the dorsal and lateral sides of the 
fingers on both hands.  Examination also revealed a few dried 
subcutaneous blisters on the sides of his fingers.  (The 
Board notes that the examiner's report described these 
blisters as "subcorneous", but it seems certain that the 
examiner meant to describe them as "subcutaneous".) The 
examiner noted that the veteran did not have exudation, 
constant pruritus, extensive lesions, or marked 
disfigurement.  The examiner also noted that he did not have 
ulcerations, or extensive exfoliation or crusting.  The 
examiner noted an impression of dyshidrotic eczema of the 
hands with no evidence of fungal infection at that time.  In 
an addendum dated in October 2001, the examiner reported that 
he had reviewed the veteran's claims folder in conjunction 
with the September 2000 examination.  

In September 2000, the RO requested copies of the veteran's 
treatment records from the VA Medical Center (MC) in 
Philadelphia.  The RO noted in the request that the veteran 
had reported receiving treatment from that facility during 
his recent VA examination.  Among the records received from 
that facility was a July 1996 medical certificate showing 
that he was examined for a chronic skin problem.  Examination 
revealed dry, cracked skin, which was found to be "quite 
pruritic".  The veteran reported that he first experienced 
blistering, and then drying and cracking of the skin.  These 
records show that he was seen again in August 1996 and 
December 1996 for treatment of his skin problem.  In December 
1996, examination revealed dry scales on his feet and 
"minimal" lichenification on his palms.  

The RO subsequently issued a letter to the VAMC requesting 
that any additional treatment records pertaining to the 
veteran be forwarded.  The VAMC then forwarded copies of 
additional clinical notes dated in August 1996 and December 
1996, as well as one clinical note dated in January 1997, 
which shows that he continued to complain of his skin 
disorder on his hands and feet.

In the May 2002 SSOC, the RO continued to deny entitlement to 
an evaluation in excess of 10 percent for dyshidrotic eczema 
of the hands.  In the SSOC, the RO noted that no response had 
been received from the veteran regarding the January 2000 
request that he identify any relevant health care providers 
who might have additional pertinent records.

II.  Legal Analysis

A.  Preliminary Matters - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000, Public Law 
No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West Supp. 2001)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the U.S. Court 
of Appeals for the Federal Circuit has recently held that 
only section 4 of the VCAA (which eliminated the well-
grounded claim requirement) is retroactively applicable to 
decisions of the Board entered before the enactment date of 
the VCAA, and that section 3(a) of the VCAA (covering duty-
to-notify and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the 
correspondence, the SOC, and the numerous SSOC's provided by 
the RO, the veteran has been given notice of the information 
and/or medical evidence necessary to substantiate his claim.  
Likewise, he has also been given notice in correspondence and 
in the Board's December 1999 remand that VA has a duty to 
assist him in obtaining any evidence that may be relevant to 
his appeal, and that, upon his providing adequate information 
and authorization, the RO would attempt to secure evidence on 
his behalf.  Furthermore, it appears that all obtainable 
evidence identified by the veteran relative to his skin claim 
has been obtained and associated with the claims folder, and 
that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for an equitable disposition of this 
appeal.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002) (noting that VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).

In summary, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2001)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2001)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Increased Evaluation - Dyshidrotic Eczema of the Hands

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  38 
C.F.R. § 4.1 (2001) requires that each disability be viewed 
in relation to its history, and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2001) requires that medical 
reports be interpreted in light of the entire recorded 
history, and that each disability must be considered from the 
point of view of the veteran's working or seeking work.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2001).  Otherwise, the lower rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

The veteran's service-connected skin disorder is evaluated as 
10 percent disabling under 38 C.F.R. § 4.118, DC 7813.  
Pursuant to the Rating Schedule, at 38 C.F.R. § 4.118, 
"Unless otherwise provided, rate codes 7807 through 7819 as 
for eczema, dependent upon location, extent, and repugnant or 
otherwise disabling character of manifestations."  See 38 
C.F.R. § 4.20 (providing for similar manifestations to be 
rated under closely analogous diagnostic codes).  Here, it 
appears that the veteran's current 10 percent evaluation was 
assigned under the criteria of DC 7806, which pertains to 
eczema. 

Under DC 7806, a 10 percent rating is warranted for a skin 
disorder with exfoliation, exudation or itching, involving an 
exposed surface or extensive area.  A 30 percent rating is 
warranted for a skin disorder with exudation or itching 
constant, extensive lesions, or marked disfigurement.  A 50 
percent rating, the highest rating assignable based on this 
code, is warranted for a skin disorder with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or being exceptionally repugnant.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806.

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative evidence is 
against the assignment of an increased evaluation for the 
veteran's service-connected skin disorder of the hands.  In 
essence, the Board believes that the veteran's dyshidrotic 
eczema of the hands is manifested by recurring exfoliation 
and itching.  In reaching this conclusion, the Board has 
found the most probative evidence of record to be the report 
of his September 2000 VA examination.  In that report, the VA 
examiner specifically noted that the veteran did not have 
exudation or constant itching, and that he did not have 
extensive lesions or marked disfigurement.  The report is 
negative for any findings of systemic or nervous 
manifestations.  The examiner also noted that he did not have 
ulcerations, or extensive exfoliation or crusting.  The Board 
believes this report to be consistent with the results of the 
July 1994 VA examination, which also failed to reveal any 
evidence of such symptomatology.  Similarly, we also believe 
that this report is consistent with the absence of such 
findings in his VA treatment records.

The Board appreciates the sincerity of the veteran's belief 
in the merit of his claim. However, as sympathetic as we 
might be in the matter, the Board is not permitted to reach 
medical determinations without considering independent 
medical evidence to support our findings, and we must cite to 
competent evidence of record to support our conclusions.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  As discussed in detail 
above, the Board has reviewed the reports of the veteran's 
relevant VA examinations, as well as the VA treatment records 
associated with the claims folder.  We believe that the 
symptomatology demonstrated by that evidence is consistent 
with no more than a 10 percent evaluation under the criteria 
of DC 7806.

The Board notes in passing that the veteran has also been 
awarded service connection for dyshidrotic eczema and tinea 
pedis of the feet, and that this disability has been 
evaluated as 30 percent disabling.  As explained in the 
Introduction, this issue of entitlement to an increased 
evaluation for dyshidrotic eczema and tinea pedis of the feet 
was resolved in the Board's December 1999 decision, and is 
not currently on appeal.  Thus, the current severity of the 
dyshidrotic eczema present in his feet is not relevant to the 
present discussion.

In summary, the Board concludes that the preponderance of the 
competent and probative evidence is against the claim of 
entitlement to a rating in excess of 10 percent for the 
veteran's service-connected dyshidrotic eczema of the hands.  
We have considered the doctrine of giving the benefit of the 
doubt to the appellant, under 38 U.S.C.A. § 5107(b) (old and 
new versions) and 38 C.F.R. § 3.102, but the Board does not 
find that the evidence is in approximate balance so as to 
warrant its application.  The benefit sought on appeal must 
accordingly be denied.



ORDER

Entitlement to an increased evaluation for dyshidrotic eczema 
of the hands, currently evaluated as 10 percent disabling, is 
denied.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

